DETAILED ACTION
Status of the Claims
	Claims 1-10 are pending in the instant application. Claims 9 and 10 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-8 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant’s election without traverse of Group I, drawn to composition(s) of matter, in the reply filed on 11/11/2022 is acknowledged.
	Applicants have elected the following species in the reply filed 11/11/2022: (a) a capsule composition including rivaroxaban and including a glidant.
	Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.
The requirement is deemed proper and is therefore made FINAL.

Priority
	The U.S. effective filing date for claims 1-4 and 6-8 has been determined to be 03/02/2020, the filing date of the document INDIA 202011008807 (hereafter ‘807). The U.S. effective filing date for claims 5 has been determined to be 03/01/2021, the filing date of the instant Application. The limitation of instant claim 5 is not supported in ‘807 which discloses “According to another embodiment, the mean particle size (D50) of rivaroxaban granules is in range from about 5 μm to about 500 μm.” (p. 9, 2nd paragraph).

Information Disclosure Statement
	The information disclosure statement submitted on 03/01/2021 were filed before/after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 is rejected as being indefinite because the claim (1) is not exactly clear what “a ratio” is referencing (i.e. disintegrant:diluent or diluent:disintegrant, by weight, volume, moles, etc.); and (2) the instant Specification discloses the same constituents as diluents and disintegrants such that it is not clear what claimed ratio includes. For example, the instant Specification disclosed diluents/fillers include starch, powdered celluloses, polysaccharides, among others (p. 9, 1st paragraph). And further discloses disintegrants include pregelatinized starch and corn starch (i.e. starch), and alginic acid and alginates (polysaccharides), among others (p. 10, 2nd paragraph). Thus if a starch (e.g. corn starch) is included is this considered a diluent and disintegrant per the disclosure, and what then is the ratio of the two. Appropriate clarification is required. The examiner suggests Applicants Markush group of disintegrants (i.e. a disintegrant selected from the group consisting of “list of disintegrant” and “a diluent selected from the group consisting of “list of diluents” where there is no overlap between the two), and specify the ratio (e.g. “wherein said disintegrant and  said diluent are present in a ratio (disintegrant:diluent) from 1:1 to 1:50 based on the weight of the (total composition/intragranular portion/etc.).
	Claim 4 is rejected as being indefinite because the claim (1) is not exactly clear what “a ratio” is referencing (i.e. binder:diluent or diluent:binder, by weight, volume, moles, etc.); and (2) the instant Specification discloses the same constituents as diluents and binders such that it is not clear what claimed ratio includes. For example, the instant Specification disclosed diluents/fillers include starch, powdered celluloses, polysaccharides, […] microcrystalline cellulose […] maltodextrin, among others (p. 9, 1st paragraph). And further discloses binders include pregelatinized starch and corn starch (i.e. starch), and alginic acid and alginates (polysaccharides), maltodextrin, microcrystalline cellulose, among others (p. 9, 2nd paragraph). Thus if a maltodextrin and/or microcrystalline cellulose is included is this considered a diluent and binder per the disclosure, and what then is the ratio of the two. Appropriate clarification is required.
	In reference to the rejections over claims 3 and 4 above, the examiner further notes that there is overlap between disintegrants and binders (see p. 9 2nd paragraph and p. 10, 2nd paragraph).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by TURKYILMAZ (WO 2018/001914 A1; published January, 2018; of record as cited in IDS dated 03/01/2021).
Applicant Claims
	Applicant claims a capsule composition comprising: rivaroxaban or its pharmaceutically acceptable salts, ester, solvates, polymorphs thereof; and one or more pharmaceutically acceptable excipients (instant claim 1).
	Applicant further claims the capsule composition of claim 1, wherein said one or more pharmaceutically acceptable excipients are selected from the group consisting of a diluent, a binder, a lubricant, a glidant, a surfactant, a disintegrant, and combinations thereof (instant claim 2). 
Disclosure of the Prior Art
	TURKYILMAZ discloses pharmaceutical capsule compositions of rivaroxaban (title) including at least one pharmaceutical excipient (see whole document, particularly the abstract & claim 1)(instant claim 1). TURKYILMAZ further discloses the excipient is one selected from binders, disintegrants, surface active agents, lubricants, glidants or mixtures thereof (p. 4, lines 27-30; claim 10)(instant claim 2).
	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by BENKE (US 2017/0007612 A1; published January, 2017).
Applicant Claims
	Applicant claims a capsule composition comprising: rivaroxaban, as discussed above. Applicant further claims the composition includes a disintegrant and a diluent in a disintegrant:diluet ratio of 1:1 to 1:50 (instant claim 4). Applicant further claims the composition includes a binder and a diluent in a binder:diluent ratio of 1:1 to 1:50 (instant claim 5).
Disclosure of the Prior Art
	BENKE discloses solid formulations for oral administration comprising 5-chloro-N-({(5S)-2-oxo-3-[4-(3-oxo-4-morpholinyl)-phenyl]-1,3-oxazolidin-5-yl}-methyl)-2-thiophenecarboxamide (i.e. Compound I; rivaroxaban) in hydrophilized form (see whole document). BENKE discloses a granule composition filled in to hard gelatin capsules:

    PNG
    media_image1.png
    487
    965
    media_image1.png
    Greyscale

([0048]), active compound I being rivaroxaban. Example 4.1 includes the filler (or diluent) lactose monohydrate in an amount of 79.5 mg and the binder microcrystalline cellulose in an amount of 30 mg where the ratio of the binder:diluent is 30:79.5 or 1:2.65 (instant claim 4, ratio of binder:diluent). Example 4.1 includes the disintegrant corn starch in an amount of 25 mg where the ratio of the disintegrant:diluent is 25:79.5 or 1:3.18 (instant claim 5, ratio of disintegrant:diluent). The examiner cites MPEP §2131.03 making clear that a specific example in the prior art which is within a claimed range anticipates the range.
	BENKE further discloses the preparation ([0049]), as follows: “Hydroxypropylmethylcellulose (5 cp) and sodium lauryl sulphate are dissolved in water. The micronized active compound (I) is suspended in this solution. The suspension thus prepared is sprayed onto the original mixture of microcrystalline cellulose, lactose monohydrate and maize starch as a granulating liquid in the course of a fluidized bed granulation. After drying and sieving (0.8 mm mesh width) the resulting granules, highly disperse silica (Aerosil®) is added and mixed. The mixture obtained is filled to 160 mg in each case into hard gelatine capsules of capsule size 2.” [emphasis added]([0050]). The examiner notes that 0.8 mm sieve would remove any particles over 0.8 mm (i.e. about 800 µm)(instant claim 5). The examiner notes that the highly disperse silica (Aerosil®) is a glidant ([0031]).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over KANNUSAMY (WO 2015/124995 A1; published August, 2015) in view of RIMKUS (US 2013/0281457; published October, 2013).
Applicants Claims
	Applicant claims a capsule composition comprising: rivaroxaban or its pharmaceutically acceptable salts, ester, solvates, polymorphs thereof; and one or more pharmaceutically acceptable excipients.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            KANNUSAMY teaches solid dosage forms of rivaroxaban (see whole document), including capsules (p. 9, lines 30-31; claim 8)  including excipients (p. 5, lines 13-19; claims 1-5)(instant claims 1-2).
	KANNUSAMY further teaches the inclusion of diluents and binders: “Suitable "diluents" used according to the present invention are selected from water soluble or water insoluble or combination thereof. Suitable water soluble diluents include sucrose, dextrose, lactose, mannitol, sorbitol and the like and water insoluble diluents include starch, microcrystalline cellulose, silicified microcrystalline cellulose, calcium silicate and the like or combination thereof. The amount of diluent may range from about 20% to 95% by weight. Suitable binders used according to the present invention are selected from the group comprising of hydroxypropylmethylcellulose, maize starch, povidone, hydroxypropylcellulose, pregelatinized starch and the like or combination thereof. The amount of binder may range from about 0% to 22% by weight. In one embodiment the percentage of binder is less than 1% or greater than 17% by weight of the composition.” (p. 5, last paragraph). 
	KANNUSAMY further teaches the inclusion of disintegrants: “Suitable disintegrants used according to the present invention are selected from starch, crospovidone, sodium starch glycolate, croscarmellose sodium and the like or combination thereof. The amount of disintegrant may range from about 1 % to 10% by weight. Suitable lubricants used according to the present invention ate selected from magnesium stearate, hydrogenated castor oil, calcium stearate, sodium stearyl fumarate, talc, vegetable oils, stearic acid, fumaric acid and the like.” (p. 6, lines 6-11).
	KANNUSAMY further teaches granulation (p. 1, last paragraph; p. 4, lines 13-18). KANNUSAMY further teaches the inclusion of glidants (p. 5, line 16; claims 2 & 6).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KANNUSAMY is that KANNUSAMY does not expressly teach (1) the average particle size of granules of rivaroxaban (instant claim 5); (2) the bulk density or tapped density of granules (instant claims 6-7); or the release of at least 80% in about 30 minutes (instant claim 8).
	RIMKUS teaches pharmaceutical compositions containing 5-chloro-N-({(5S)-2-oxo-3-[4-(3-oxo-4-morpholinyl)-phenyl]-1,3-oxazolidin-5-yl}-methyl)-2-thiophenecarboxamide (i.e. rivaroxaban) (see whole document), including granules having an average size (D50) in the range of 10 to 1000 µm ([0107])(instant claim 5). RIMKUS teaches that:  “The bulk density of the granulated pharmaceutical composition made by the process of the first embodiment generally ranges from of 0.2 to 0.85 g/ml, preferably of 0.25 to 0.85 g/ml, more preferably of 0.3 to 0.8 g/ml or 0.40 to 0.80 g/ml.” And that: “The granulated pharmaceutical composition of the invention made by the process of the first embodiment preferably possesses Hausner ratios in the range of 1.01 to 1.6 or 1.05 to 1.6, preferably of 1.06 to 1.4, more preferably between 1.08 to 1.3 or 1.08 to 1.25. The Hausner ratio is the ratio of tapped density to bulk density.” ([0108]-[0109]). The examiner notes that where the bulk density is 0.4 and the Hausner ratios 1.08, the tapped density is 0.37 (0.4/0.37 = 1.08); and where the bulk density is 0.8 and the Hausner ratio is 1.25, the tapped density is 0.64 (0.8/0.64 = 1.25)(instant claims 6-7).
	Regarding the claimed release profile (instant claim 8), RIMKUS teaches that: “The pharmaceutical compositions and tablets of the present invention are formulations showing "immediate release". Within the scope of this patent application, immediate release formulations having a Q value of not less than 75%, preferably having a Q value from 80% to 100%, more preferably a Q value from 90% to 100%. The Q value is determined as described in USP 32-NF 27 method II (paddle, chapter <711>). In case of tablets this values refer to the uncoated tablet.” ([0175]). The Q-value being the release of the active agent in dissolution test as described in the cited USP reference (instant claim 8).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a granulation product for use in a capsule of rivaroxaban, as suggested by KANNUSAMY, using known granule sizes and properties such as a suitable Hasuner ratio (tapped density/bulk density) and dissolution profile (i.e. Q-value), as suggested by RIMKUS in order to produce the best possible rivaroxaban capsule formulation.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over BENKE (US 2017/0007612 A1; published January, 2017) in view of RIMKUS (US 2013/0281457; published October, 2013).
Applicants Claims
	Applicant claims a capsule composition comprising: rivaroxaban, as discussed above.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            BENKE teaches solid formulations for oral administration comprising 5-chloro-N-({(5S)-2-oxo-3-[4-(3-oxo-4-morpholinyl)-phenyl]-1,3-oxazolidin-5-yl}-methyl)-2-thiophenecarboxamide (i.e. Compound I; rivaroxaban) in hydrophilized form (see whole document). BENKE discloses a granule composition filled in to hard gelatin capsules:

    PNG
    media_image1.png
    487
    965
    media_image1.png
    Greyscale

([0048]), active compound I being rivaroxaban. Example 4.1 includes the filler (or diluent) lactose monohydrate in an amount of 79.5 mg and the binder microcrystalline cellulose in an amount of 30 mg where the ratio of the binder:diluent is 30:79.5 or 1:2.65 (instant claim 4, ratio of binder:diluent). Example 4.1 includes the disintegrant corn starch in an amount of 25 mg where the ratio of the disintegrant:diluent is 25:79.5 or 1:3.18 (instant claim 5, ratio of disintegrant:diluent). The examiner cites MPEP §2144.05 making clear that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”
	BENKE further discloses the preparation ([0049]), as follows: “Hydroxypropylmethylcellulose (5 cp) and sodium lauryl sulphate are dissolved in water. The micronized active compound (I) is suspended in this solution. The suspension thus prepared is sprayed onto the original mixture of microcrystalline cellulose, lactose monohydrate and maize starch as a granulating liquid in the course of a fluidized bed granulation. After drying and sieving (0.8 mm mesh width) the resulting granules, highly disperse silica (Aerosil®) is added and mixed. The mixture obtained is filled to 160 mg in each case into hard gelatine capsules of capsule size 2.” [emphasis added]([0050]). The examiner notes that 0.8 mm sieve would remove any particles over 0.8 mm (i.e. about 800 µm)(instant claim 5). The examiner notes that the highly disperse silica (Aerosil®) is a glidant ([0031]).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BENKE is that BENKE does not expressly teach (1) the bulk density or tapped density of granules (instant claims 6-7); or the release of at least 80% in about 30 minutes (instant claim 8).
	RIMKUS teaches pharmaceutical compositions containing 5-chloro-N-({(5S)-2-oxo-3-[4-(3-oxo-4-morpholinyl)-phenyl]-1,3-oxazolidin-5-yl}-methyl)-2-thiophenecarboxamide (i.e. rivaroxaban) (see whole document), including granules having an average size (D50) in the range of 10 to 1000 µm ([0107])(instant claim 5). RIMKUS teaches that:  “The bulk density of the granulated pharmaceutical composition made by the process of the first embodiment generally ranges from of 0.2 to 0.85 g/ml, preferably of 0.25 to 0.85 g/ml, more preferably of 0.3 to 0.8 g/ml or 0.40 to 0.80 g/ml.” And that: “The granulated pharmaceutical composition of the invention made by the process of the first embodiment preferably possesses Hausner ratios in the range of 1.01 to 1.6 or 1.05 to 1.6, preferably of 1.06 to 1.4, more preferably between 1.08 to 1.3 or 1.08 to 1.25. The Hausner ratio is the ratio of tapped density to bulk density.” ([0108]-[0109]). The examiner notes that where the bulk density is 0.4 and the Hausner ratio s 1.08, the tapped density is 0.37 (0.4/0.37 = 1.08); and where the bulk density is 0.8 and the Hausner ratio is 1.25, the tapped density is 0.64 (0.8/0.64 = 1.25)(instant claims 6-7).
	Regarding the claimed release profile (instant claim 8), RIMKUS teaches that: “The pharmaceutical compositions and tablets of the present invention are formulations showing "immediate release". Within the scope of this patent application, immediate release formulations having a Q value of not less than 75%, preferably having a Q value from 80% to 100%, more preferably a Q value from 90% to 100%. The Q value is determined as described in USP 32-NF 27 method II (paddle, chapter <711>). In case of tablets this values refer to the uncoated tablet.” ([0175]). The Q-value being the release of the active agent in dissolution test as described in the cited USP reference (instant claim 8).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a granulation product for use in a capsule of rivaroxaban, as suggested by BENKE, using known granule sizes and properties such as a suitable Hasuner ratio (tapped density/bulk density) and dissolution profile (i.e. Q-value), as suggested by RIMKUS in order to produce the best possible rivaroxaban capsule formulation.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner cites Aulton’s (“Aulton's Pharmaceutics: The Design and Manufacture of Medicines,” 4th edition, Edited by Michael E. Aulton and Kevin M.G. Taylor, Published 2013, Churchill Livingstone Elsevier, Chapter 12) as teaching the relationship between flow properties and the Hausner ratio (p. 196, Table 12.3). The examiner further cites Deepthi et al. (“Pulsincap Design of Rivaroxaban,” 2020, TPI; The Pharma Innovation, Vol. 9, No. 3 pp. 408-420) summarizing the disclosure of Aulton’s flow properties in the context of rivaroxaban formulations:

    PNG
    media_image2.png
    363
    804
    media_image2.png
    Greyscale

(p. 409, col. 2; Table 1). The examiner further cites Manogar et al. (“Emerging Liquisolid Compact Technology for Solubility Enhancement of BCS Class-II drug,” 2011; Journal of Pharmaceutical Sciences and Research, Vol. 3, No. 12, pp. 1604-1611) is cited as teaching formulations of BCS Class II drugs of which rivaroxaban is a member (instant Specification, p. 2, 2nd paragraph).
	Claims 1-8 are pending and have been examined on the merits. Claims 3 and 4 are rejected under 35 U.S.C. 112(b); claims 1-2 are rejected under 35 U.S.C. 102(a)(1); and claims 1-8 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                                   /TIGABU KASSA/                                                                           Primary Examiner, Art Unit 1619